         Case 1:20-cr-00213-MKV Document 59 Filed 04/27/20 Page 1 of 1


                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 4/27/2020
 UNITED STATES OF AMERICA,

                       -against-
                                                                    1:20-cr-213-MKV
 NAZEEM FRANCIS, JONATHAN COLON, JULIO
 OZUNA, PRINCE GAINES, ERICK OLEAGA,                                     ORDER
 KHALIL SUGGS, and VICTOR MARTINEZ

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant Jonathan Colon has been named in Counts One, Two and Three of the

Superseding Indictment filed in this case [ECF #23]. Attorney Mark DeMarco previously has

been appointed as lead counsel representing Mr. Colon. As a result of the nature of the charges

against him, Defendant Colon also is eligible for learned counsel pursuant to 18 U.S.C. § 3005.

The Court is in receipt of a letter from the Federal Defenders of New York, which inter alia

proposes Jeremy Schneider as a second attorney, learned in the law of capital cases, to represent

Mr. Colon. The Federal Defenders states that it has conferred with the Government and with

Defense Counsel and also has confirmed Mr. Schneider does not have a conflict that would

prevent him from representing Mr. Colon in this case. Accordingly,

       IT IS HEREBY ORDERED that Jeremy Schneider of the bar of this Court is appointed

as learned counsel for Defendant Jonathan Colon.

SO ORDERED.

                                                    _________________________________
Date: April 28, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
